WILSON, Justice.
Plaintiffs appeal from an adverse judgment in a rear-end automobile collision case asserting, in effect, that there is insufficient evidence, or none, to support the verdict. The jury made findings favorable to the driver of the rear vehicle on issues as to his proper lookout, application of brakes and speed; found the collision was the result of an unavoidable accident, and that plaintiffs suffered no personal injury damages as a result of the collision.
The driver of the vehicle which struck plaintiffs’ car from the rear died before trial. The collision occurred at night in the center lane of a street in Houston. *950Plaintiff driver and his wife testified that as their car approached an intersection “some car was coasting, and some car in front of us had stopped, so we stopped” behind two preceding automobiles, and “a car came at pretty good speed down at the back before we could realize what it was.” Plaintiffs did not see this car before the collision. “It was a pretty heavy blow.” Plaintiff testified he had his foot on the brake and his car did not strike the preceding vehicle which was a car-length ahead. The evidence is not clear as to how long plaintiff was stopped before impact. Although he once testified, “maybe a minute and a half, a minute, something like that”, when his counsel reminded him that “a minute is a pretty good while”, he testified “there was some time in between.” Repair cost to his Cadillac automobile was $130.
This is the full extent of the evidence we have been able to find in the record, and we are unable therefrom to sustain the points as to no evidence and overwhelming preponderance of the evidence relating to negligence. Other points thereby become immaterial. Affirmed.